 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                             No. 2:19-cv-0248 MCE CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    E.F. CASTRILLO, et al.
15                       Defendants.
16

17           Plaintiff, a California prisoner proceeding pro se, has filed a motion asking that the court

18   reconsider its February 6, 2020 order dismissing this case. A district court may reconsider a

19   ruling under either Federal Rule of Civil Procedure 59(e) or 60(b). See Sch. Dist. Number. 1J,

20   Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). “Reconsideration is

21   appropriate if the district court (1) is presented with newly discovered evidence, (2) committed

22   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in

23   controlling law.” Id. at 1263.

24           Plaintiff does not present newly discovered evidence suggesting this matter should not

25   have been dismissed and there has not been a change in the law. Furthermore, the court finds

26   that, after a de novo review of this case, the order of dismissal is not manifestly unjust nor clearly

27   erroneous.

28   /////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF

 2   No. 27) is denied.

 3          IT IS SO ORDERED.

 4   Dated: March 10, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
